Exhibit 99.1News release via Canada NewsWire, Calgary 403-269-7605 Attention Business Editors: Claude Resources Inc. Receives Final Operating Permit for Santoy 8 Gold Project << Trading Symbols TSX - CRJ NYSE Amex - CGR >> SASKATOON, April 8 /CNW/ - Claude Resources Inc. (TSX-CRJ; NYSE Amex-CGR) ("Claude" or the "Company") is pleased to announce that the Santoy 8 Gold Project in north eastern Saskatchewan, Canada has received Ministerial Approval and Operating Permit to advance it from an Exploration Project to a Production Project. Santoy 8 is a satellite deposit located approximately fourteen kilometres (nine miles) east of the Seabee Mine and mill, is accessible by an all weather road and is connected to provincial power grid.
